Ludeling, C. J.
This is a petitory action. The act, under which the plaintiff claims, shows that she was a married woman at the time of the purchase, and there is no allegation in the petition or elsewhere that she was separated in property from her husband, or that tbe price paid was a reinvestment of her paraphernal property; neither is there any evidence to establish either fact.
The property, therefore, did not belong to tbe plaintiff, but to the community. There is no evidence that since the community has ceased to exist, the plaintiff has acquired the rights of the community to this property. There is no necessity in this case to inquire whether or not there were irregularities or illegalities in the proceedings after judgment-, but preceding the sale, whereat the defendant bought, inasmuch as the jdaintiff, in a petitory action, must recover on the strength of his own, and not in the weakness of the defendant’s title.
It is therefore ordered and adjudged that the judgment of the lower court be annulled, and that there be judgment of nonsuit, dismissing her demands, with costs of both courts.
Rehearing refused.